Exhibit 10.3

[img1.gif]

NON-EMPLOYEE DIRECTOR DEFERRED UNIT AWARD AGREEMENT
2008 STOCK AWARD AND INCENTIVE PLAN

 

1.         Deferred Unit Award. Medtronic, Inc., a Minnesota corporation (the
“Company”), hereby awards you Deferred Units, in the number and on the Grant
Date as each is set forth above. The Deferred Units represent the right to
receive shares of common stock of the Company (the “Shares”), subject to the
restrictions, limitations, and conditions contained in this Deferred Unit Award
Agreement (the “Agreement”) and in the Medtronic, Inc. 2008 Stock Award and
Incentive Plan (the “Plan”). Unless otherwise defined in the Agreement, a
capitalized term in the Agreement will have the same meaning as in the Plan. In
the event of any inconsistency between the terms of the Agreement and the Plan,
the terms of the Plan will govern.

2.         Vesting, Distribution, and Deferral. The Deferred Units shall be
vested in full as of the Grant Date; provided, however, that if you have not
previously been elected to the Board by the shareholders of the Company, the
Deferred Units shall not vest until the date on which you are first elected to
the Board by the shareholders of the Company. Subject to the provisions of this
Agreement, the Company will issue to you a number of Shares equal to the number
of your vested Deferred Units (including any dividend equivalents described in
Section 5, below) at such time as provided for pursuant to any election
previously made by you in respect of the deferred stock unit account established
under the Medtronic, Inc. 1998 Outside Director Stock Compensation Plan (the
“Deferred Account”), unless and until such election is changed in accordance
with procedures established by the Committee. If no such election in respect of
the Deferred Account has been made, you may elect in writing, in accordance with
procedures established by the Committee, that the Deferred Units shall be
settled (i) in a single lump sum deliverable as soon as practicable (but no
later than six weeks following) the date on which you cease for any reason to be
a member of the Board (the “Departure Date”, except that in the event that the
date of such cessation is not the date on which you incur a “separation from
service” (within the meaning of Section 409A of the Code), the “Departure Date”
shall mean the date on which you incur a “separation from service” from the
Company, and provided, further, that if you are a “specified employee” (within
the meaning of Section 409A(a)(2)(B)(i) of the Code) on the date on which you
incur a “separation from service” from the Company, the “Departure Date” shall
mean the date that is six months following the date of such “separation from
service”) or (ii) in five annual installments, with the first such installment
payable on the Departure Date; provided, however, that in either case no such
election shall be effective unless made on or before December 31 of the calendar
year before the calendar year in respect of which the Deferred Units are
granted. Notwithstanding any other provision of the Plan or this Agreement, upon
your death the Company shall deliver to you that number of Shares equal to the
number of your vested Deferred Units.

3.         Dividend Equivalents. You are entitled to receive dividend
equivalents on the Deferred Units generally in the same manner and at the same
time as if each Deferred Unit were a Share. These dividend equivalents will be
credited to you in the form of additional Deferred Units. The additional
Deferred Units will be subject to the terms of this Agreement.

4.         Withholding Taxes. You are responsible for the Federal, State, local
or other taxes due upon distribution of the Shares.

5.         Limitation of Rights. Except as set forth in the Agreement, until the
Shares are issued to you in settlement of your Deferred Units, you do not have
any right in, or with respect to, any Shares (including any voting rights) by
reason of this Agreement. Further, you may not transfer or assign your rights
under the Agreement and you do not have any rights in the Company’s assets that
are superior to a general, unsecured creditor of the Company by reason of this
Agreement.

6.         Amendments to Agreement Under Section 409A of the Code. You
acknowledge that the Agreement and the Plan, or portions thereof, may be subject
to Section 409A of the Code, and that changes may need to be made to the
Agreement to avoid adverse tax consequences under Section 409A of the Code. You
agree that following the issuance of such rules, the Company may amend this
Agreement as it deems necessary or desirable to avoid such adverse tax
consequences; provided, however, that the Company shall accomplish such
amendments in a manner that preserves your intended benefits under the Agreement
to the greatest extent possible.

7.         Agreement. You agree to be bound by the terms and conditions of this
Agreement and the Plan. Your signature is not required in order to make this
Agreement effective.

Shareholder Services, MS LC310

Medtronic, Inc.

710 Medtronic Parkway

Minneapolis, MN 55432

(763.505.3030)


--------------------------------------------------------------------------------